Exhibit 10.2
October 15, 2010

     
Jeffery Lynn Juergens
  PERSONAL AND
CONFIDENTIAL
 
   

Dear Jeff,
Newpark Resources, Inc., a Delaware corporation (“Newpark”), considers you a
valuable executive, and the Board of Directors (the “Board”) has authorized
certain actions to reinforce and encourage your attention and dedication to your
duties without distraction if Newpark should become the target of a hostile
takeover attempt or enter into negotiations that could lead to a change in
control of Newpark.
This letter (the “Agreement”) sets forth the understanding between you and
Newpark concerning the continuation of your employment in connection with a
“Change in Control” or “Potential Change in Control” and the “Termination
Benefit” you will receive if your employment with Newpark is “Terminated” by
Newpark without “Cause” or by you for “Good Reason” during an “Employment
Period,” as those terms are defined in Annex A attached to this letter.
This Agreement is entered into with the understanding between you and Newpark
that you will have knowledge or otherwise be notified of a Change in Control or
Potential Change in Control, or the Termination thereof, at the time it occurs.
1. Definitions. Capitalized terms used in this Agreement are defined in Annex A
attached hereto and hereby incorporated into this Agreement by reference and in
Section 14 hereof.
2. Consideration; Termination During Employment Period.
2.1 Subject to the terms and conditions of this Agreement, you agree that you
will not resign from Newpark during an Employment Period except for Good Reason.
2.2 Newpark shall pay you the Termination Benefit if (1) your employment with
Newpark is Terminated by your resignation for Good Reason or (2) your employment
with Newpark is Terminated by Newpark (i) not for Cause, (ii) by the independent
exercise of Newpark’s unilateral authority, (iii) not due to your implicit or
explicit request, (iv) when you are both willing and able to continue the
performance of your duties (and, without limiting the foregoing, therefore not
by reason of your death or your failure to return to the full-time performance
of your duties after the end of a Disability Period), and (v) such Termination
otherwise constitutes an “involuntary separation from service” within the
meaning of Section 409A of the Code and the regulations thereunder.

 

 



--------------------------------------------------------------------------------



 



Jeffery Lynn Juergens
October 15, 2010
Page 2
2.3 If your employment with Newpark is Terminated by Newpark during an
Employment Period for Cause, Newpark shall give you written notice of
Termination specifying the facts and circumstances constituting such Cause.
3. Compensation Upon Termination or During Disability.
3.1 During any Disability Period occurring during an Employment Period, you
shall continue to receive your full base salary at the rate then in effect and
on the dates and at the intervals as your base salary would be payable under
Newpark’s payroll practices at that time, unless and until your employment is
Terminated.
3.2 If your employment is Terminated by Newpark for Cause, Newpark shall pay you
your full base salary at the rate then in effect through the date of
Termination, together with any severance pay, vacation pay and sick leave pay to
which you are entitled in accordance with Newpark policy. Unless otherwise
required under Paragraph 9, all of the amounts to which you are entitled under
this Paragraph 3.2 shall be paid in a single lump sum payment made to you on or
before the thirtieth day following the date of Termination. Neither this
provision nor any payment made by Newpark in accordance herewith shall
constitute waiver of Newpark’s right to recover from you any damages caused by
your conduct which constituted Cause for such Termination and any similar
conduct.
3.3 If you become entitled to the Termination Benefit in accordance with
Paragraph 2.2, you shall receive, in addition to the Termination Benefit, your
full base salary at the rate then in effect through the date of Termination,
plus a pro-rated annual bonus through the date of Termination. The Termination
Benefit shall be in lieu of any severance pay, vacation pay and sick leave pay
to which you would otherwise be entitled in accordance with Newpark policy.
Unless otherwise required under Paragraph 9, all of the amounts to which you are
entitled under this Paragraph 3.3 shall be paid in a single lump sum payment
made to you on or before the thirtieth day following the date of Termination.
3.4 If you become entitled to the Termination Benefit in accordance with
Paragraph 2.2, all unexpired unexercised stock options (“Options”), if any,
granted to you prior to a Change in Control under any stock option plan of
Newpark or otherwise, shall become exercisable in full on the day preceding the
date of Termination, whether or not they would have been fully exercisable but
for this provision, and shall remain exercisable during their original exercise
period or for a period of three (3) years from the date of Termination whichever
is the shorter, whether or not they would remain exercisable for such period but
for this provision.
3.5 If you become entitled to the Termination Benefit in accordance with
Paragraph 2.2, all unvested shares of restricted stock and all deferred
compensation amounts, including restricted stock or deferred compensation
subject to vesting based on time or achieving performance criteria, if any,
granted or awarded to you prior to a Change in Control under any stock plan or
deferred compensation plan of Newpark or otherwise, shall become vested in full
on the day preceding the date of Termination and all restrictions thereon shall
lapse, whether or not they would have been vested in full but for this
provision. Newpark shall promptly deliver all such shares to you, and all such
deferred compensation shall be paid to you in a lump sum on the date of
Termination.

 

 



--------------------------------------------------------------------------------



 



Jeffery Lynn Juergens
October 15, 2010
Page 3
3.6 If you become entitled to the Termination Benefit in accordance with
Paragraph 2.2, Newpark shall continue to provide you and your eligible family
members, based on the cost sharing arrangement between you and Newpark on the
date of Termination, with life insurance, medical and dental health benefits and
Disability coverage and benefits at least equal to those which would have been
provided to you if your employment had not Terminated for a period of 24 months.
Notwithstanding the foregoing, if you become re-employed and are eligible to
receive life insurance, medical and dental health benefits and Disability
coverage and benefits under another employer’s plans, Newpark’s obligations
under this paragraph shall be reduced to the extent of any such coverage and
benefits. You agree to promptly report any such coverage and benefits to
Newpark. If you are ineligible under the terms of Newpark’s benefit plans or
programs to continue to be so covered, Newpark shall provide you with
substantially equivalent coverage through other sources or will reimburse you
for the cost of obtaining such coverage and benefits.
3.7 If you become entitled to the Termination Benefit in accordance with
Paragraph 2.2, Newpark shall provide you with outplacement services, payable by
Newpark, with an aggregate cost not to exceed $10,000 with an executive
outplacement service firm reasonably acceptable to you and Newpark.
3.8 Except as provided in Paragraph 3.6, you shall not be required to mitigate
the amount of any Termination Benefit by seeking other employment or otherwise,
nor shall the amount of any Termination Benefit be reduced by any compensation
earned by you as the result of employment by another employer, or otherwise.
3.9 Except as expressly provided otherwise herein, none of the provisions of
this Agreement is intended to curtail or limit in any way any contractual rights
which you may have under any plan in which you are eligible to participate or
under any agreement binding on Newpark to which you are a party, and all such
contractual rights shall survive the execution of this Agreement and any Change
in Control. The Termination Benefit shall not be considered compensation for any
benefit calculation or other purpose under any retirement plan or other benefit
plan maintained by Newpark.
4. Successors; Binding Agreement. This Agreement shall be binding on and inure
to the benefit of Newpark and any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Newpark. This Agreement shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
5. Termination of Agreement. For Officers with Employment Agreements this
contract may only be Terminated in accordance with the provisions of that
agreement. For other employees. Newpark may Terminate this Agreement effective
at any time after March 31st 2009, by notice to you, if no Change in Control has
occurred prior to the giving of such notice, and no Potential Change in Control
then exists. Once Terminated, this Agreement shall have no further force or
effect.

 

 



--------------------------------------------------------------------------------



 



Jeffery Lynn Juergens
October 15, 2010
Page 4
6. Notices. All notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt. Notices to Newpark shall
be directed to the attention of the Secretary of Newpark.
7. Amendments; Waivers. No provision or term of this Agreement may be
supplemented, amended, modified, waived or Terminated except in a writing duly
executed by all parties intended to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. Failure of a
party to insist on strict compliance with any of the terms and conditions of
this Agreement shall not be deemed a waiver of any such terms and conditions.
8. Coordination of Benefits. In the event that the Employee is entitled to
benefits following Termination under any Employment Agreement with Newpark, the
Employee shall have the right to elect whether to receive such benefits under
this Agreement or any Employment Agreement, but not both.
9. Section 409A.
9.1 If Executive is a “key employee,” as defined in Section 416(i) of the Code
(without regard to paragraph 5 thereof), except to the extent permitted under
Section 409A of the Code, no benefit or payment that is subject to Section 409A
of the Code (after taking into account all applicable exceptions to Section 409A
of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Agreement on account of the Executive’s
“separation from service,” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of the
Executive’s separation from service (or, if earlier, the date of death of the
Executive).
9.2 For purposes of Section 409A of the Code (including, but not limited to, to
application of the exceptions for short-term deferrals and for “separation pay
only upon an involuntary separation from service”), each payment provided for
under this Agreement is hereby designated as a separate payment, rather than a
part of a larger single payment or one of a series of payments.
9.3 Any amount that Executive is entitled to be reimbursed under this Agreement
will be reimbursed to Executive as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses to be reimbursed are incurred, and the amount of the expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement in any other calendar year. In addition,
any such reimbursement payments described in this Section shall not be subject
to liquidation or exchange for any other payment or benefit.

 

 



--------------------------------------------------------------------------------



 



Jeffery Lynn Juergens
October 15, 2010
Page 5
9.4 In the event that Executive is required to execute a release to receive any
payments from the Company that constitute nonqualified deferred compensation
under Section 409A of the Code, payment of such amounts shall not commence until
the sixtieth (60th) day following Executive’s separation from service with the
Company. Any installment payments suspended during such sixty (60) day period
shall be paid as a single lump sum payment on the first payroll date following
the end of such suspension period.
10. No Guarantee of Tax Treatment. The Company makes no representation or
warranty, and undertakes no covenant, regarding any federal, state or local tax
treatment of amounts or matters subject to this Agreement or any federal, state
or local tax treatment applicable to or inapplicable to Executive.
11. Entire Agreement. This Agreement, including Annex A, constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all previous agreements, whether written or oral, relating to the
same subject matter. All such previous agreements between the parties hereto are
hereby Terminated and shall have no further force or effect.
12. Attorneys’ Fees. In any litigation relating to this Agreement, including
litigation with respect to any instrument, document or agreement made under or
in connection with this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorneys’ fees.
13. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware.
Your rights hereunder shall terminate if the Change in Control Agreement amended
hereby is terminated in accordance with the provisions of such Change in Control
Agreement.

 

 



--------------------------------------------------------------------------------



 



Jeffery Lynn Juergens
October 15, 2010
Page 6
If this letter correctly sets forth our understanding on the subject matter
hereof, kindly sign and return to Newpark the enclosed copy of this letter,
which will then constitute our Agreement on this subject.

            Very truly yours,

NEWPARK RESOURCES, INC.
      By:   /s/ Paul L. Howes         Paul L. Howes        President and CEO   
 

Agreed to this 15th day of October, 2010
/s/ Jeffery Lynn Juergens                   
Jeffery Lynn Juergens

 

 



--------------------------------------------------------------------------------



 



ANNEX A TO LETTER AGREEMENT
DATED OCTOBER 15, 2010
The following terms used herein and in letter agreement (the “Agreement”) dated
October 15, 2010 between Newpark Resources, Inc., and Jeffery Lynn Juergens
(“Executive”) shall have the following meanings:
“Cause”, when used with reference to Termination of the employment of Executive
by Newpark for “Cause”, shall mean:
a) Executive’s conviction by a court of competent jurisdiction of, or entry of a
plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony dishonesty, willful misconduct or material neglect by
Executive of his obligations under this Agreement that results in material
injury to the Company;
b) appropriation (or an overt act attempting appropriation) of a material
business opportunity of the Company;
c) theft, embezzlement or other similar misappropriation of funds or property of
the Company by Executive;
d) the failure of Executive to follow the reasonable and lawful written
instructions or policy of Newpark with respect to the services to be rendered
and the manner of rendering such services by Executive, provided Executive has
been given reasonable and specific written notice of such failure and
opportunity to cure and no cure has been effected or initiated within a
reasonable time, but not less than 90 days, after such notice
A “Change of Control” shall be deemed to occur if: (i) a “Takeover Transaction”
(as defined below) occurs; or (ii) any election of directors of Newpark takes
place (whether by the directors then in office or by the stockholders at a
meeting or by written consent) and a majority of the directors in the office
following such election are individuals who were not nominated by a vote of
two-thirds of the members of the Board of Directors or its nominating committee
immediately preceding such election; or (iii) Newpark effectuates a complete
liquidation or a sale or disposition of all or substantially all of its assets
unless immediately following any such sale or disposition of all or
substantially all of its assets the individuals who were members of the Board of
Directors of Newpark immediately prior to such transaction continue to
constitute a majority of the Board of Directors or other governing body of the
surviving corporation or entity (or, in the case of an acquisition involving a
holding company, constitute a majority of the Board of Directors or other
governing body of the holding company) for a period of not less than twelve
(12) months following the closing of such transaction. A “Takeover Transaction”
shall mean (i) a merger or consolidation of Newpark with, or an acquisition by
Newpark of the equity interests or all or substantially all of the assets of,
any other corporation or entity, other than a merger, consolidation or
acquisition in which the individuals who were members of the Board of Directors
of Newpark immediately prior to such transaction continue to constitute a
majority of the Board of Directors or other governing body of the surviving
corporation or entity (or, in the case of an acquisition involving a holding
company, constitute a majority of the Board of Directors or other governing body
of the holding company) for a period of not less than twelve (12) months
following the closing of such transaction, or (ii) one or more occurrences or
events as a result of which any individual, entity or group (as such term is
used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of thirty percent (30%) or more of the combined
voting power of Newpark’s then outstanding securities.

 

 



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” or “Newpark” shall mean Newpark Resource, Inc., and its consolidated
subsidiaries and any successor to its business and/or assets which assumes or
becomes subject to this Agreement by operation of law or otherwise.
“Disability” shall mean Executive’s full-time absence from his duties with
Newpark, as a result of incapacity due to physical or mental illness.
“Disability Period” shall mean a leave of absence for Disability for a period of
not more than six (6) months commencing on the first day of a Disability
occurring during the Employment Period.
“Employment Period” shall mean a period (a) commencing when a Potential Change
in Control occurs or, if no Potential Change in Control has occurred with
respect to a Change in Control, when such Change in Control occurs, and
(b) ending two years after such Change in Control occurred. If the event or
agreement that gives rise to a Potential Change in Control Terminates or is
Terminated without the Change in Control contemplated thereby having occurred,
the Employment Period shall Terminate upon Termination of such event or
agreement; however, a new Employment Period shall commence under the same
conditions upon any subsequent Potential Change in Control or Change in Control.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Good Reason” shall mean any one or more of the following occurring (i) during
the Employment Period, (ii) without Executive’s express written consent,
(iii) for the first time within 45 days prior to the Executive’s written notice
to the Company objecting to the condition or occurrence and remaining uncured by
the Company for at least 30 days after such notice, and (iv) within 90 days
prior to Executive’s resignation as a result thereof:
a) the Company adversely changes Executive’s title or changes in any material
respect the responsibilities, authority or status of Executive the substantial
or material failure of the Company to comply with its obligations under this
Agreement or any other agreement that may be in effect that is not remedied
within a reasonable time after specific written notice thereof by Executive to
the Company;
b) the diminution of the Executive’s salary, incentive and or a material
diminution of the Executive’s benefits Newpark’s requiring Executive to be based
anywhere outside a 50 mile radius from the Newpark office at which Executive had
been based prior to the Change in Control or Potential Change in Control, or a
50 mile radius from his present residence, whichever is farther, except for
required travel on Newpark’s business to an extent substantially consistent with
Executive’s present business travel obligations; or

 

2



--------------------------------------------------------------------------------



 



c) the failure of the Company to obtain the assumption of this Agreement or
other existing employment agreement by any successor or assignee of the Company.
A “Potential Change in Control” shall be deemed to have occurred on the date
that (a) Newpark first has actual knowledge that any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Exchange Act) has become the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act), directly
or indirectly, or has initiated an offer which has not expired and which, if
accepted by holders of a sufficient number of Newpark’s then outstanding
securities, would result in such person’s becoming the beneficial owner,
directly or indirectly, of securities of Newpark representing thirty percent
(30%) or more of the combined voting power of Newpark’s then outstanding
securities, or (b) Newpark enters into an agreement (including a letter of
intent) the consummation of which would result in a Change in Control.
“Start Date” shall mean the first day of an Employment Period.
“Terminate” and “Termination” and all variants of the foregoing shall mean and
refer to the termination of Executive’s employment with the Company, other than
by reason of death, that constitutes a “separation from service” within the
meaning of Section 409A of the Code and the regulations thereunder.
“Termination Benefit” shall mean the amount determined in accordance with
subsection (a) below. If Executive is entitled to a Termination Benefit, it
shall be paid to Executive no later than the 60th day following the date on
which his employment Terminates. The Termination Benefit shall be an amount
equal to (i) 2 times Executive’s annual base salary for the fiscal year of
Newpark immediately preceding the fiscal year in which the Start Date occurs
plus (ii) 2 times the higher of: a) the highest bonus actually received by the
Executive; or b) the “Target Award Opportunity” to which Executive would be
entitled under the 2010 Annual Cash Incentive Plan of Newpark for the fiscal
year of Newpark immediately preceding the fiscal year in which the Start Date
occurs.

 

3